Citation Nr: 1635189	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-20 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating greater than 10 percent for residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 2000 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted, in pertinent part, the Veteran's claim of service connection for residuals of a left wrist fracture, assigning a zero percent (non-compensable) rating effective March 7, 2006.  The Veteran disagreed with this decision in December 2007.  He perfected a timely appeal in June 2009.

Because the Veteran lives overseas, the RO in Pittsburgh, Pennsylvania, has jurisdiction in this appeal.

In June 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and translate any documents obtained from overseas clinicians (in Germany) in to English.  The identified records subsequently were associated with the Veteran's claims file and translated from German in to English where necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a February 2016 rating decision, the RO in Pittsburgh, Pennsylvania, assigned a higher initial 10 percent rating effective March 7, 2006, for the Veteran's service-connected residuals of a left wrist fracture on the basis of clear and unmistakable error (CUE) in the original April 2007 rating decision.  The February 2016 rating decision was issued to the Veteran and his service representative in April 2016.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, although the Board regrets any additional delay which may be caused, the appeal is REMANDED again to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his service-connected residuals of a left wrist fracture are more disabling than currently evaluated.  The Board acknowledges that this claim previously was remanded to the AOJ in June 2013.  Having reviewed the record evidence, additional development is required before the underlying claim can be adjudicated on the merits.  

A review of the record evidence shows that the Veteran's most recent VA examination for his left wrist occurred in December 2006 at the U.S. Army's Landstuhl Regional Medical Center in Landstuhl, Germany.  The record evidence also indicates that the Veteran has a new overseas mailing address.  The Board notes in this regard that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in December 2006, the Board finds that, on remand, he should be scheduled for an updated VA examination to determine the current nature and severity of his service-connected residuals of a left wrist fracture.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  (The Board observes parenthetically that, because the Veteran already is in receipt of the maximum disability rating available under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5214, for limitation of motion of the wrist, other rating criteria for evaluating wrist disabilities will be considered in adjudicating his currently appealed claim.  See 38 C.F.R. § 4.71a, DC 5214 (2015).)

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and request that they identify all VA and non-VA clinicians who have treated him for his service-connected residuals of a left wrist fracture since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  If any records obtained are not in English, please have them translated in to English.  A copy of any records obtained, to include a negative reply and any English translations, should be included in the claims file.

2.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected residuals of a left wrist fracture.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected residuals of a left wrist fracture are manifested by favorable wrist ankylosis in 20 to 30 degrees dorsiflexion.  The examiner next is asked to state whether the Veteran's service-connected residuals of a left wrist fracture are manifested by ankylosis in any other position except favorable.  The examiner finally is asked to state whether the Veteran's service-connected residuals of a left wrist fracture are manifested by unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

